Citation Nr: 0636172	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for 
bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1983 to January 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision.  In January 2006,  
the veteran appeared at a hearing at the RO before the 
undersigned and in May 2006, the Board remanded for further 
development. 


FINDING OF FACT

The competent clinical evidence of record at the time of the 
April 2005 rating reduction showed the veteran had no worse 
than Level I  hearing bilaterally. 


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e),(i), 3.344(c), 
4.85, Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records and VA examination 
reports.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
In fact, in an August 2006 statement, the veteran indicated 
that he had no further evidence to submit.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).



Analysis

Initially, the Board points out that the provisions of 38 
C.F.R. § 3.105(e) state that, when a reduction in evaluation 
of a service-connected disability is considered warranted, 
and a reduction will result in a decrease of compensation 
benefits being made, a rating proposal in reduction will be 
prepared setting forth all material facts and reasons, and 
the beneficiary will be notified and furnished detailed 
reasons therefore and given 60 days for presentation of 
additional evidence to show that compensation should be kept 
at the current level.  38 C.F.R. § 3.105(e).  

In this case, the veteran was not furnished with a rating 
proposal.  The April 2005 rating decision, which reduced his 
evaluation for hearing loss from 10 percent to a non-
compensable evaluation, also granted service connection for 
tinnitus at 10 percent disabling.  Because the veteran's 10 
percent hearing loss reduction did not result in a reduction 
of the compensation payment being made as a result of the 
grant of tinnitus as 10 percent disabling, a proposed rating 
was not necessary.  Thus, the Board finds that the reduction 
in rating was carried out in accordance with the procedural 
requirements of 38 C.F.R. § 3.105(e).   

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a),(b) are not applicable in the instant 
case, since they apply to ratings which have been in effect 
for long periods at a sustained level (five years or more).  
See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. 
Brown, 5 Vet. App. 335 (1993).  In the instant case, the 10 
percent disability evaluation for service-connected bilateral 
hearing loss had been in effect less than five years (from 
August 24, 2000 to October 18, 2004), prior to the 2005 
rating reduction.  However, the provisions of 38 C.F.R. § 
3.344(c) do apply, which state, in pertinent part, that 
reexaminations disclosing improvement, physical or mental, in 
a disability will warrant reduction in rating.

The Board must next consider whether the evidence of record 
supported the RO's reduction.  The criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of pure tone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  In order 
to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.  38 C.F.R. § 
4.85.  

Evaluations of defective hearing range from non-compensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 38 
C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered." Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

By a rating decision in November 2000, pursuant to a VA 
audiological examination conducted in November 2000, a non-
compensable evaluation for hearing loss was increased to 10 
percent, effective from August 14, 2000.  The August 2000 VA 
examination report showed the following pure tone thresholds, 
in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

65
45
45
45
LEFT

60
45
50
50

The average pure tone threshold for the right ear was 50 and 
the average pure tone threshold for the left ear was 51.  
Speech recognition scores were 76 percent bilaterally.  Under 
the provisions of 38 C.F.R. § 4.85, Table VI, a pure tone 
threshold average of 50 decibels, with a speech 
discrimination ability of 76 percent, corresponds to Level IV 
hearing in the right ear.  A pure tone threshold average of 
51 decibels, with a speech discrimination ability of 76 
percent, corresponds to Level IV hearing in the left ear.  
Under the provisions of 38 C.F.R. § 4.85, Table VII, Level IV 
hearing in the right ear and Level IV hearing in the left 
ear, warrant a 10 percent evaluation rating.  These 
audiometric findings do not represent an exceptional pattern 
of hearing as contemplated in the provisions of 38 C.F.R. 
§ 4.86(a) or (b).

A record from Sears Hearing Aid Centers dated in August 2004 
showed the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

80
80

80
LEFT

85
80

80

However, while the report had speech audiometry data, there 
is no indication that Maryland CNC speech discrimination 
testing was conducted.  The report, as a whole, does not 
conform to the requirements for VA compensation purposes.  

There is also an undated record from Tractor Instruments in 
Austin, Texas which revealed the following pure tone 
thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
15
15
10
LEFT

40
15
15
10

Speech recognition scores were not provided and the report 
does not meet the requirements for VA compensation purposes.  

An October 2004 VA examination report showed following pure 
tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

60
50
45
40
LEFT

60
45
50
40

The average pure tone threshold bilaterally was 48.75.  
Speech recognition scores were 100 percent bilaterally.  
Under the provisions of 38 C.F.R. § 4.85, Table VI, a pure 
tone threshold average of 48.75 decibels, with a speech 
discrimination ability of 100 percent, corresponds to Level I 
hearing in the right ear.  A pure tone threshold average of 
48.75 decibels, with a speech discrimination ability of 100 
percent, corresponds to Level I hearing in the left ear.  
Under the provisions of 38 C.F.R. § 4.85, Table VII, Level I 
hearing in the right ear and Level I hearing in the left ear, 
warrant a non-compensable evaluation.  These audiometric 
findings do not represent an exceptional pattern of hearing 
as contemplated in the provisions of 38 C.F.R. § 4.86(a) or 
(b).

A November 2004 VA treatment record noted that an assessment 
of bilateral mixed hearing loss which was probably 
otosclerosis.  It was noted that the veteran was given the 
option of surgery but he preferred to have hearing aids. 

In view of the foregoing clinical findings, the Board 
concludes that the April 2005 rating reduction in question 
was proper and that the RO appropriately applied the 
applicable laws and regulations in reducing the 10 percent 
schedular rating for bilateral hearing loss to a non-
compensable evaluation.  VA clinical records noted that the 
veteran had significant functional impairment in 
communication during activities of daily living and he needed 
hearing aids for active participation in medical treatment.  
However, a December 2004 record also noted that the veteran 
worked in security, had an amplified phone and wore hearing 
aids.  While the veteran has hearing impairment, it was noted 
that sound field testing revealed adequate functional gain 
and that the prognosis for successful use of hearing aids was 
good.  Accordingly, the preponderance of the evidence is 
against restoration of a 10 percent schedular rating for 
bilateral hearing loss.

The veteran's annual audiological evaluation in January 2006 
showed that his hearing loss continued to not meet the 
criteria for a compensable evaluation.  Otoscopy was within 
normal limits bilaterally.  Pure tone testing revealed 
moderate low frequency rising to mild high frequency hearing 
loss with 92 percent and 88 percent speech discrimination 
ability presented at 50 decibels in the right and left ears 
respectively.  Speech awareness thresholds were obtained at 
25 decibels bilaterally with the veteran turning his head 
consistently towards the ear where speech was being 
presented.  Speech awareness thresholds at 30 decibels were 
obtained bilaterally with the veteran verbally responding but 
were inconsistent with verbal responses at threshold.  Speech 
reception threshold was obtained at 40 decibels bilaterally.  
The examiner noted that reliability of the testing was 
fair/poor.  He also noted these results with similar in 
configuration with the previous test (last comprehensive 
audiological evaluation was in October 2004).     

Additionally, neither the record at the time of the rating 
reduction, nor thereafter, contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).


ORDER

Restoration  of a 10 percent evaluation for bilateral hearing 
loss is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


